BREAUX, O. J.
Plaintiff’s demand for damages was dismissed on the 11th day of May, 1909.
She moved for ¡an appeal, which was granted. The record of appeal was brought to this court and filed on the 28th of June, 1909. On June 30, 1909, her counsel filed a motion in this court, in which he alleged in behalf of his client that the clerk of the district court omitted from the transcript a copy of her motion, the order of appeal, and a copy of her bond.
In this motion appellant urged that he be allowed to file a certified copy of the record which the clerk had omitted to copy in the transcript.
A supplemental transcript containing these copies was brought up and filed.
In the motion containing the foregoing, appellant asked to be allowed to annex transcript No. 17,287 — another appeal — and that it be considered in connection with the trans-script in the appeal before the court in the present case, No. 17,754. The words “without prejudice” form part of the prayer of the motion.
There are, therefore, two questions before us for decision: One, whether missing documents shall be filed and the record of appeal be made complete; the other, whether record in No. 17,287 shall be annexed to and form part of the present appeal, and the issues it brings up here be considered.
The court granted the above motion to supply the missing record without prejudice on June 30, 1909,
The attorneys for Mrs. Egan object, and move the court to recall the order of June 30, 1909, and to dismiss the devolutive appeal of Mrs. Reynolds, because the allegation of incompleteness of the record is not true, as the transcript contains all needful proceedings, and because Mrs. Reynolds has not made the required deposit to meet costs of appeal.
The appellant had the right to have a correct transcript made part of the transcript.
The other objection was to annexing the record of another suit, and to the prayer of Mrs. Reynolds to have the issues in the case annexed considered at this time and decided in the case now pending before us.
The objection to the motion of appellant for an order to file another transcript, to be considered by this court, is not maintained.
The filing of the transcript is not prejudicial. It cannot affect the issues one way or the other, except to the extent that they may have bearing in the present case.
The consolidation of the two cases by such a motion is not to be thought of. If such was the purpose of the motion, then it must fail of its purpose to that extent. The record of the other suit filed will be considered only if it contains evidence or brings issues which can or should be considered in deciding the present case, and no further.
As the two cases relate to the same issues, and the transcript brings issues that are germane, we think of no good reason to exclude the record filed, which will be considered to the extent before mentioned.
As relates to the costs of appeal: That is not a matter which can be brought up as an objection of the appellee to a motion to dismiss the appeal.
The motion of appellant is granted to the extent stated. It follows that defendant’s objections to the motion are overruled.